Citation Nr: 1428868	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  10-37 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel







INTRODUCTION

The Veteran had active duty service from March 1979 to March 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which declined to reopen a previous denial of entitlement to service connection for a right knee disability.  In October 2013, the Board reopened the Veteran's claim and remanded it for additional development, which has been completed.  

The Veteran was scheduled for a personal hearing before the Board in Washington D.C.; however, he failed to appear.  Under the applicable regulation, if an appellant fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn. 38 C.F.R. § 20.702 (d) (2013).  Accordingly, this Veteran's request for a hearing is considered withdrawn.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.


FINDING OF FACT

The Veteran's right knee disability is not etiologically related to a disease, injury, or event in service; it did not manifest within one year of service; and, a continuity of symptomatology since service has not been shown.




CONCLUSION OF LAW

The criteria for entitlement to service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1112, 1131 (West 2002 & Supp. 2013); 38 C.F.R.         §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

With regard to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and their representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was provided adequate VCAA notice with respect to his claim in a May 2009 letter, prior to the September 2009 rating decision on appeal.  As such, VA has satisfied its duty to notify with respect to the Veteran's claim.  

Duty to Assist 

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).  The RO obtained the Veteran's service treatment records (STRs), VA treatment records and Social Security Administration (SSA) records and as such, VA has fulfilled its duty with respect to the procurement of relevant records.   

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c) (4) (2013).  In relation to the claim on appeal, the Veteran was provided with a VA examination in December 2013 and a VA medical opinion was also obtained in April 2014.  The Board finds the April 2014 VA medical opinion to be thorough, complete and a sufficient bases upon which to reach a decision on the Veteran's claim.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  (2007). 

In sum, VA has satisfied its duty to assist with respect to the Veteran's claim.

II.  Service Connection

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002).

Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2013).  For arthritis, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R.  § 3.307(a)(3) (2013).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.309 (2013); Walker v. Shinseki, 708 F.3d 1331 (2013).  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b) (2013).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Analysis 

The Veteran seeks entitlement to service connection for a right knee disability, which he contends is the result of an injury in service.  On his November 2004 claim, the Veteran listed an unspecified knee injury in service in 1979.  An August 2005 VA treatment note showed that the Veteran complained of right knee pain and swelling and noted that "in service Feb/March 1979-80 on a carrier (Saratoga) twisted [right] knee got [checked]" and that the Veteran "thinks that the knee problem came up from old [injury] in the ship while in service".   On his July 2008 claim, the Veteran listed a right knee injury that began in 1979.  A May 2009 SSA psychological evaluation report stated that the Veteran "reportedly sustained a knee injury while in the military.  He could not state the nature of this injury, only that he hurt himself while working out."  An additional May 2009 SSA examination report noted "[o]ld injury right knee.  [The Veteran] had injury to his right knee in 1979 that injury occurred when he was in service, but he does not remember what exactly caused the injury" and included an impression of "[o]ld injury right knee causing posttraumatic arthritis".  An accompanying May 2009 right knee x-ray noted a small cyst or ganglion, but "otherwise unremarkable study".  In a May 2009 statement, the Veteran stated that he injured his right knee in 1979 at Cecil Field and was treated at the hospital.  On a VA Form 21-4142 dated May 2009, the Veteran indicated that he first injured his knee in November 1979 or 1980 at Cecil Field.  A July 2009 VA treatment note stated "[patient] with [history] of knee injury in service".  An October 2009 VA treatment note stated that the Veteran reported "right knee pain chronic since leaving service".      

Upon review of the Veteran's STRs, they do include notes that were recorded at both Cecil Field and the USS Saratoga.  However, the only mention of the right knee is found in a May 1980 note that stated "overstressed right knee (Q-angle)" that was related to a favoring of the right ankle.  A November 1979 STR recorded at the USS Saratoga noted pain in the left knee, but the Veteran's current claim is for his right knee.  A February 1981 medical examination noted the lower extremities to be normal and noted no defects relating to the Veteran's right knee.  An accompanying January 1981 Report of Medical History reflected that the Veteran did not respond to the item about "trick" or locked knee, but the examiner noted that the Veteran indicated no conditions were troublesome at this time.  A December 1982 medical examination noted the lower extremities to be normal and noted no defects relating to the Veteran's right knee.  An accompanying December 1982 Report of Medical History reflected that the Veteran marked yes that he had now or ever had "trick" or locked knee, but the Veteran indicated that he was "in the best of health" and in the section completed by the examiner, a note stated that "[t]he positive responses were a misunderstanding of the question, all conditions mentioned are not present".  The Veteran's March 1983 separation examination noted the lower extremities to be normal and noted no defects relating to the Veteran's right knee.   

In part based on the May 1980 in-service notation relating to the Veteran's right knee, the Board requested a VA medical examination in the October 2013 remand.  A December 2013 VA examination report noted that the Veteran had a "long history of right knee pain" and that the Veteran reported he "had an injury in the service which caused his knee pain".  Under the diagnosis section, the examiner indicated that the Veteran did not currently have, or ever had, a knee condition.  Under the opinion section, the examiner stated that the Veteran "complains of significant pain and limitation of motion in his right knee with decreased ability to do [prolonged] activity, however he has minimal radiographic signs of arthritis, if any.  He has decreased motion secondary to pain on exam, but no other significant exam findings.  Knee arthritis is multifactorial, and the patient has minimal arthritic changes or significant findings on exam except for what would be expected for the patient's age."  A January 2014 deferred rating decision requested a clarification of the opinion provided in the December 2013 VA examination report.  An April 2014 VA medical opinion was subsequently provided by a different doctor and indicated that the Veteran's right knee disability was less likely than not incurred in or caused by service.  The rationale provided was that "The [V]eteran currently has mild knee arthrosis on knee films.  He does not have any significant intra-articular trauma that could account for post-traumatic arthritis (which would be service related).  Osteoarthritis is common in the general population and has a plethora of causes, there is no clear link to his service without evidence of significant trauma."  

Having reviewed the record, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection a right knee disability.  38 U.S.C.A. §§ 1112, 1131 (West 2002 & Supp. 2013); 38 C.F.R.        §§ 3.303, 3.307, 3.309 (2013).

First, service connection on a direct basis is not warranted.  The first element of direct service connection is a current disability.  38 C.F.R. § 3.303 (2013).  The April 2014 VA medical opinion indicated that the Veteran had mild knee arthrosis and also referenced arthritis.  In addition, various VA treatment notes reference a history of chronic arthritis for the Veteran's right knee.  See e.g., February 2012 VA treatment note.  As the Veteran has a current diagnosis of a right knee disability, the first element of direct service connection is met.  

With respect to the second element of an in-service injury, the only identified event in-service relating to the Veteran's right knee is the May 1980 note that stated "overstressed right knee (Q-angle)" that was related to a favoring of the right ankle.  As this is evidence of an in-service injury, the second element of direct service connection is met.  

The crucial remaining inquiry is whether the Veteran's current right knee disability is related to that in-service injury and service.  The Board finds that a preponderance of the evidence is against such a finding.  In reaching that conclusion, the Board finds the medical opinion expressed in the April 2014 VA medical opinion to be of significant probative value.  The opinion was based on a review of the claims file and provided a complete and through rationale for the opinion rendered.  Consequently, the Board finds the April 2014 VA medical opinion to be the most probative evidence of record as to whether the Veteran's current right knee disability is related to service.  As to the May 2009 SSA evaluation that noted "[o]ld injury right knee" and included an impression of "[o]ld injury right knee causing posttraumatic arthritis", the Board finds the April 2014 VA medical opinion to be more probative, as that medical opinion included a review of the Veteran's claims file and STRs, and the underlying reason for the finding.

As to the Veteran's general contentions that his right knee disability was incurred in or is otherwise related to his military service, given the Veteran's lack of demonstrated medical expertise, the Board finds the April 2014 VA medical opinion of the competent health care provider to be the most probative evidence of record as to the relationship between the Veteran's right knee disability and his military service.  This opinion ultimately outweighs the Veteran's contentions as to etiology.  See id.; see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).  As the third element of direct service connection is lacking, service connection for the Veteran's right knee disability is not warranted on a direct basis.  

In addition, service connection is also not warranted for the Veteran's right knee disability on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2013).  As discussed above, the Veteran has a diagnosis of arthritis, which is considered a "chronic disease" for the purposes of presumptive service connection.  38 C.F.R. §§ 3.307(a), 3.309(a) (2013).  Although eligible for presumptive service connection, the preponderance of the evidence is against finding that the Veteran's right knee disability manifested to a degree of 10 percent or more within one year of the Veteran's separation from service.  38 C.F.R. § 3.307(a)(3) (2013).  The first medical evidence of record relating to the Veteran's knee is an April 2003 VA treatment note, which included an assessment of knee strain, but did not indicate which knee.  An August 2005 VA treatment note showed that the Veteran complained of pain and swelling in his right knee, that an x-ray was taken and included an impression for the right knee of degenerative joint disease.   Even assuming the April 2003 VA treatment note referenced the Veteran's right knee, the first complaints of right knee pain and medical treatment occurred over 20 years after the Veteran's separation from service in March 1983.  In addition, the first documented medical diagnosis of degenerative joint disease was not until August 2005.  As there is no evidence that the Veteran's right knee disability manifested within the one year period after service, presumptive service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309 (2013).

Finally, service connection is also not warranted for the Veteran's right knee disability on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013).  As noted above, arthritis is considered a chronic disease for the purposes of presumptive service connection.  38 C.F.R. §§ 3.303(a), 3.309(b) (2013); Walker, 708 F.3d 1331.  While the Veteran has stated that his right knee pain has been chronic since service, the Board finds that continuity of symptomatology has not been shown.  See October 2009 VA treatment note.  While the STRs included the May 1980 note relating to the Veteran's right knee discussed above, the February 1981 and December 1982 medical examinations and the March 1983 separation examination all noted the lower extremities to be normal and noted no defects relating to the Veteran's right knee.  The Board finds these contemporaneous medical examinations to be of more probative value than the Veteran's later statements reflecting chronic pain since service.  In addition, the first medical record relating to the Veteran's (unspecified) knee is in April 2003, which is over 20 years after the Veteran's separation from service.  The lack of medical treatment for the Veteran's right knee in the 20 years after separation from service, when combined with the denials of knee trouble in service, weighs against a finding of continuity of symptomology.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Accordingly, the Board finds that the preponderance of the evidence is against a finding of continuity of symptomology for the Veteran's right knee disability; therefore, service connection based on continuity of symptomatology is not warranted.

In summary, the most probative evidence of record is the April 2014 VA medical opinion that indicated the Veteran's right knee disability was less likely than not incurred in or caused by service.  Moreover, the Board does not find the Veteran competent to diagnose a right knee disability and ultimately finds the Veteran's contentions of a relationship between his current right knee disability and his military service heavily outweighed by the April 2014 VA medical opinion.  As such, service connection is not warranted on a direct basis and, in addition, service connection is also not warranted on a presumptive basis or based on continuity of symptomatology.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.

ORDER

Entitlement to service connection for a right knee disability is denied.  



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


